IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                             September 15, 2008
                               No. 07-40825
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

CHRISTOPHER JOHNSON

                                           Plaintiff-Appellant

v.

JULIE A SCHEIBE, Court Reporter, 362nd District Court, Denton County,
Texas; SHERRI ADELSTEIN, Clerk, Denton County District Court; JAMIE
BOOTHE, Deputy Clerk, Denton County District Clerk; MOLLY BOWERS,
Court Reporter, 362nd District Court of Denton County, Texas


                                           Defendants-Appellees


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 4:07-CV-152


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Christopher Johnson, prisoner # 842458 at the Monroe, Washington,
Correctional Center, has been barred from proceeding in forma pauperis (IFP)
under 28 U.S.C. § 1915(g) because, on at least three prior occasions while
incarcerated, he has brought an action or appeal in a court of the United States


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-40825

that was dismissed as frivolous or for failure to state a claim upon which relief
could be granted. See Johnson v. Rogers, 209 F. App’x 424 (5th Cir. 2006). This
appeal was therefore improvidently docketed as if Johnson were proceeding IFP
on appeal.
      Accordingly, Johnson’s IFP status is decertified, and the appeal is
dismissed. Johnson has 15 days from the date of this opinion to pay the full
appellate filing fee to the clerk of the district court, should he wish to reinstate
his appeal.
      IFP DECERTIFIED; APPEAL DISMISSED.




                                         2